Exhibit 12(a) General Electric Capital Services, Inc. and consolidated affiliates Computation of Ratio of Earnings to Combined Fixed Charges Year ended December 31 (Dollars in millions) 2009 2008 2007 2006 2005 Earnings (loss)(a) $ (2,618) $ 5,630 $ 13,987 $ 11,849 $ 10,282 Plus: Interest included in expense(b) 17,943 25,202 23,046 18,065 14,117 One-third of rental expense(c) 272 173 338 307 301 Adjusted “earnings”(d) $ 15,597 $ 31,005 $ 37,371 $ 30,221 $ 24,700 Fixed Charges: Interest included in expense(b) $ 17,943 $ 25,202 $ 23,046 $ 18,065 $ 14,117 Interest capitalized 39 65 80 77 72 One-third of rental expense(c) 272 173 338 307 301 Total fixed charges $ 18,254 $ 25,440 $ 23,464 $ 18,449 $ 14,490 Ratio of earnings to fixed charges 0.85 1.22 1.59 1.64 1.70 (a) Earnings (loss) before income taxes, noncontrolling interests, discontinued operations and undistributed earnings of equity investees. (b) Included interest on tax deficiencies. (c) Considered to be representative of interest factor in rental expense. (d) In accordance with Item 503 of SEC Regulation S-K, we are required to disclose the amount of earnings needed to achieve a one-to-one ratio of earnings to fixed charges. As of December 31, 2009, this amount was $2,657 million.
